Citation Nr: 1212853	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-37 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran had active military service from June 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have psoriasis that is casually or etiologically related to his military service. 


CONCLUSION OF LAW

The Veteran does not have psoriasis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in November 2009, before the AOJ's May 2010 initial adjudication of the claim.

Specifically regarding VA's duty to notify, the notification to the Veteran apprised him of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also informed the Veteran how VA determines disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a statement of the case (SOC) and supplemental statements of the case (SSOC) reporting the results of its reviews of the issue on appeal and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, unfortunately, the Veteran's service treatment records have been reported to be "fire related."  See November 2011 communication from the National Personnel Records Center (NPRC).  While the service treatment records were reported to be "moldy and brittle" and unable to be mailed (see January 2010 communication from NPRC), as a result of the 1973 fire at the NPRC in St. Louis, Missouri, photocopies of all available service treatment records were mailed to VA.  The Board recognizes that there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records were destroyed, a veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington, 19 Vet. App. at 368.  Here, as noted, however, the service treatment records appear not to have been destroyed, but only damaged.  The service treatment records available for review by the Board, including the original Veteran's January 1945 induction and October 1946 separation examination reports, do not in fact include mention of any in-service findings, complaints of, or treatment afforded the Veteran for his skin.  

A VA opinion with respect to the issue on appeal was obtained in July 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the July 2011 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, the statements of the appellant, and provides an explanation (i.e., rationale) for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Merits of the Claim

The Veteran contends that he has psoriasis as the result of his being buried in dirt while in Okinawa.  


Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

As above report, the Veteran's service treatment records make no mention of either complaints of, findings relating to, or diagnoses of psoriasis.  

The Veteran filed his service connection claim for psoriasis in October 2009.  See VA Form 21-526.  

The report of a private emergency room report, dated in March 2007, shows that the Veteran was admitted for bilateral knee pain and stiffness.  The examination report was silent for a past history of skin-related problems.  

An August 2010 letter from a private physician, D.C.G., shows that he reported being informed by the Veteran that while in Okinawa during World War II, as a result of being in foxholes, he developed a rash which was later diagnosed as psoriasis.  The Veteran reported having this skin disorder on and off since that time, and that no other family members ever suffered from psoriasis.  The physician commented that from a "temporal standpoint" it appeared that there is "some relationship" [between the Veteran's military service and the development of psoriasis] "but I cannot prove a relationship one way or another."  

The Veteran was afforded a VA skin examination in July 2011.  The Veteran's claims folder was reviewed by the examiner in conjunction with the examination.  The Veteran informed the examiner that skin lesions on his knees began while in Okinawa while covered in dirt.  He added he had a red, scaly rash on his knees at the time of his military discharge, but that he did not mention this condition to the medical examiner who conducted his discharge examination.  As noted above, the discharge examination report made no mention of nay skin-related problems.  He added that since his service separation [in 1946] he has continued to have a rash on the front of his knees and on the back side of his elbows.  Other areas of the body were also affected, including his neck, forearms, shins, and fingers.  After examining the Veteran, a diagnosis of psoriasis was provided.  

The VA examiner in July 2011 opined that it was less likely as not that the Veteran's psoriasis was caused by or the result of his military service.  As rationale for his opinion, the physician commented that psoriasis is a disease with genetic and likely immune mediated components which is seemingly triggered by environmental factors to include bacteria which would be present in the dirt and sand that the Veteran was covered by for protection from strafing in Okinawa.  The examiner added that, however, there is no medical evidence that the Veteran was treated or evaluated for this medical condition while on active duty or within five years of military service.  The examiner also observed that there was no mention of psoriasis on either the Veteran's military entry or discharge examination report.

Here, based on a review of the evidence, the Board finds that service connection for psoriasis is not warranted.  Although the Veteran has a current disability, the evidence of record does not support a finding of a nexus between his service and his current disability.  There is no indication in the Veteran's service treatment records that he had psoriasis, or for that matter, any other disorder of the skin, which resulted in any residual disability.  The Veteran's discharge examination showed clinically normal skin, and psoriasis was not noted.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any objective evidence of psoriasis for more than 60 years between the period of active service and his claim for service connection is itself evidence which tends to show that this disability did not have its onset in service.  

The Board acknowledges Dr. D.C.G.'s opinion in August 2010 where he indicated that there was "some relationship" between the Veteran's psoriasis and his military service.  However, he went on to state that he could not prove a relationship one way or the other.  As to the August 2010 opinion, such a conditional relationship, in this case, denoted by the use of the words "some relationship," is simply too speculative to support a grant of service connection, particularly given the equivocal opinion (i.e., "I cannot prove a relationship one way or other").  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or, for example, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); and Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  

On the contrary, the July 2011 VA opinion was based on a full review of the claims file, including review of the service medical records and examination of the Veteran and is more probative than that of the speculative August 2010 statement supplied by Dr. D.C.G.  Simply put, the preponderance of the probative medical evidence, in large part in this case the opinion expressed by the VA examiner in July 2011, goes to support a finding opposite that which was proffered by Dr. D.C.G. in August 2010.  Essentially, the Board finds that the July 2011 VA opinion is more probative than Dr. D.C.G.'s opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The Board acknowledges the Veteran's belief that he has psoriasis related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for psoriasis.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for psoriasis is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for psoriasis is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


